        Case 2:20-cv-00738-CMR Document 32 Filed 11/13/20 Page 1 of 19




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  LYNN OXENBERG and RONALD LEWIS

                                Plaintiffs,

                         v.                              Civil Action No. 20-738-CMR

  ALEX M. AZAR II, in his official capacity
  as Secretary of the United States Department
  of Health and Human Services,


                                Defendant.



                                              ORDER

              AND NOW, this _____ day of ______________________, 202___, upon

consideration of the defendant’s Rule 12(b)(1) Motion for to Dismiss and any response thereto, it

is ORDERED that the defendant’s motion is GRANTED. The plaintiff’s complaint is

DISMISSED WITH PREJUDICE.



                                              BY THE COURT:



                                              HONORABLE CYNTHIA M. RUFE
                                              Judge, United States District Court
         Case 2:20-cv-00738-CMR Document 32 Filed 11/13/20 Page 2 of 19




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  LYNN OXENBERG and RONALD LEWIS

                                 Plaintiffs,

                          v.                                Civil Action No. 20-738-CMR

  ALEX M. AZAR II, in his official capacity
  as Secretary of the United States Department
  of Health and Human Services,


                                 Defendant.


               THE DEFENDANT’S RULE 12(B)(1) MOTION TO DISMISS

       Pursuant to Fed. R. Civ. P. 12(b)(1), the defendant, the Secretary of the U.S. Department

of Health and Human Services, hereby moves this Court to dismiss for lack of subject-matter

jurisdiction the complaint of the plaintiffs Lynn Oxenberg and Ronald Lewis. Plaintiffs here

lack Article III standing to bring this action because they have suffered no injury-in-fact that

could be redressed by a favorable ruling.

       WHEREFORE, for the reasons stated in the accompanying Memorandum of Law, the

defendant respectfully requests that this Court grant his Motion and dismiss the plaintiffs’

complaint with prejudice.
 Case 2:20-cv-00738-CMR Document 32 Filed 11/13/20 Page 3 of 19




                                  Respectfully submitted,

                                  WILLIAM M. McSWAIN
                                  United States Attorney

                                  /s/ Veronica J. Finkelstein
                                      for Gregory B. David
                                  GREGORY B. DAVID
                                  Assistant United States Attorney
                                  Chief, Civil Division

                                  /s/ Eric S. Wolfish
                                  ERIC S. WOLFISH
                                  Special Assistant United States Attorney/
                                  Assistant Regional Counsel, HHS
                                  Eric.Wolfish@hhs.gov

                                  /s/ Matthew E. K. Howatt
                                  MATTHEW E. K. HOWATT
                                  Assistant United States Attorney
                                  United States Attorney’s Office
                                  615 Chestnut Street, Suite 1250
                                  Philadelphia, PA 19106
                                  Tel: 215-861-8335
                                  Fax: 215-861-8618
                                  Matthew.Howatt@usdoj.gov



Dated: November 13, 2020
        Case 2:20-cv-00738-CMR Document 32 Filed 11/13/20 Page 4 of 19




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  LYNN OXENBERG and RONALD LEWIS

                               Plaintiffs,

                        v.                           Civil Action No. 20-738-CMR

  ALEX M. AZAR II, in his official capacity
  as Secretary of the United States Department
  of Health and Human Services,


                               Defendant.


                    THE DEFENDANT’S MEMORANDUM OF LAW
                 IN SUPPORT OF RULE 12(B)(1) MOTION TO DISMISS


                                  WILLIAM M. McSWAIN
                                   United States Attorney

ERIC S. WOLFISH                                        MATTHEW E. K. HOWATT
Special Assistant United States Attorney               Assistant United States Attorney
United States Department of Health                     United States Attorney’s Office
and Human Services                                     615 Chestnut Street, Suite 1250
Office of the General Counsel, Region III              Philadelphia, PA 19106
801 Market Street, Suite 9700                          (215) 861-8335
Philadelphia, PA 19107-3134                            matthew.howatt@usdoj.gov
(215) 861-4511
eric.wolfish@hhs.gov

Counsel for the defendant
         Case 2:20-cv-00738-CMR Document 32 Filed 11/13/20 Page 5 of 19




I.     INTRODUCTION

       The Court is familiar with this case, as summary judgment has been fully briefed since

May 19, 2020. The plaintiffs, Lynn Oxenberg and Ronald Lewis, filed a pre-answer motion for

summary judgment seeking judicial review of the denial of Medicare claims for each plaintiff for

certain months of tumor treatment field therapy (“TTFT”) with Novocure’s Optune device to

treat glioblastoma multiforme (“GBM”), a form of brain cancer. The pending cross-motions for

summary judgment address whether the defendant, the Secretary of the U.S. Department of

Health and Human Services (the “Secretary”), is collaterally estopped because of certain

administrative law judge (“ALJ”) decisions. The plaintiffs recently filed a motion to introduce

evidence from another TTFT/Optune case into the summary judgment record in this case. The

Secretary opposes that request in a separate brief. Dkt. No. 31. However, despite having the

same national counsel in other cases as in the instant case, the plaintiffs fail to mention the most

important recent development: three other district courts have dismissed essentially identical

TTFT/Optune cases for lack of subject-matter jurisdiction. See Pehoviack v. Azar, 2020 WL

4810961 (C.D. Cal. July 22, 2020); Komatsu v. Azar, 2020 WL 5814116 (C.D. Cal. Sept. 24,

2020); Prosser v. Azar, 2020 WL 6266040 (E.D. Wis. Oct. 21, 2020). The legal conclusions

reached by those other district courts on common issues likewise warrant dismissal of this case.

       As in those other cases, the plaintiffs here lack Article III standing to bring this action

because they have suffered no injury-in-fact that could be redressed by a favorable ruling. The

ALJ decisions denying Medicare coverage for the plaintiffs’ TTFT claims found that the

plaintiffs were not financially responsible for paying for their treatment. Accordingly, no matter

the outcome of this case, the plaintiffs have suffered no legal injury because they will not be

required to pay any money out of pocket for TTFT. Consistent with these three recent decisions,
           Case 2:20-cv-00738-CMR Document 32 Filed 11/13/20 Page 6 of 19




the Secretary moves to dismiss this case for lack of subject-matter jurisdiction under Federal

Rule of Civil Procedure 12(b)(1).

II.    FACTUAL AND LEGAL BACKGROUND

       The Secretary refers the Court to its Cross-Motion for Summary Judgment for a fuller

discussion of the statutory, regulatory, and factual background in this case. See Dkt. No. 17 at 4-

9. The Secretary emphasizes and amplifies the background relevant to this motion.

       A.      Advance Beneficiary Notices

       This case involves issues arising from denial of Medicare claims. If Medicare coverage

is denied, the circumstances dictate whether Medicare, the supplier, or the beneficiary bears

responsibility. Medicare will pay a denied claim if neither the supplier nor the beneficiary knew

or could reasonably have been expected to know that the item would not be covered. 42 U.S.C.

§ 1395pp; 42 C.F.R. § 411.400(a). If a supplier expects Medicare to deny payment, it can shift

the risk of non-coverage to the beneficiary by providing her with advance written notice (called

an “Advance Beneficiary Notice” or “ABN”) detailing the specific reason why the item probably

will not be covered. 42 C.F.R. § 411.404(b). The ABN helps the beneficiary decide whether to

accept responsibility to pay out-of-pocket for the item that Medicare may not cover. In the

absence of a valid ABN, a supplier cannot bill the beneficiary if Medicare coverage is denied.

See 42 U.S.C. § 1395pp; Int’l Rehab. Sci. Inc. v. Sebelius, 688 F.3d 994, 997-98 (9th Cir. 2012)

(explaining that a valid ABN is required “for the supplier to shift liability to the beneficiary”);

Cal. Clinical Lab. Ass’n v. Sec. of HHS, 104 F. Supp. 3d 66, 72-72 (D.D.C. 2015) (same). 1



       1
         See also Medicare Claims Processing Manual Chapter 30 – Financial Liability
Protections, §§ 50.2.1 (If notice of liability is not given, “providers may not shift financial




                                                  2
        Case 2:20-cv-00738-CMR Document 32 Filed 11/13/20 Page 7 of 19




B. Facts Regarding Plaintiffs’ Lack of Financial Responsibility for TTFT

       On May 30, 2019, an ALJ denied Plaintiff Lewis’s claim for TTFT from July – October

2018. AR at 833-840. The ALJ noted that Novocure had “appropriately challenged the

reasonableness of the [applicable Local Coverage Determination for TTFT (the “LCD”)] through

the . . . separate reconsideration appeal, however, concerns that an LCD is not supported by the

medical community or medical research are not a basis for an ALJ to decline application of a

relevant LCD.” AR at 838. Under the Medicare regulations, the ALJ was not authorized to “set

aside or review the validity of [an LCD] for purposes of a claim appeal.” AR at 838 (quoting 42

C.F.R. § 405.1062(c)). The ALJ also concluded that this plaintiff failed to meet the criteria for

coverage under the proposed 2019 LCD. AR at 838-39. Nevertheless, the ALJ held that

Plaintiff Lewis was not financially responsible for the cost of the Optune device:

       The file did not contain an Advance Beneficiary Notice or any other form of notice.
       The Beneficiary neither knew, nor reasonably should have been expected to know,
       that any of the services would not be covered by Medicare. The liability of the
       Beneficiary is waived.

       However, the Provider, is presumed to have known the requirements for submitted
       claims. 42 C.F.R. § 41l.406(e). The record contains no evidence to rebut the
       presumption that the Provider knew, or should have known, the services were not
       covered under the Medicare program. Therefore, the Provider is liable for the non-
       covered charges pursuant to § 1879.

AR at 839.

       On September 5, 2019, an ALJ denied Plaintiff Oxenberg’s claim for TTFT from April –

June 2018. AR at 103-10. The ALJ “decline[]d to exceed their authority by reviewing the



liability to beneficiaries . . . if Medicare denies the claim”), 50.2.2 (a supplier “who fails to
comply with the ABN instructions risks financial liability and/or sanctions.”), 50.4.1 (deeming
suppliers to be “notifiers,” which must issue ABNs), 50.4.2 (“Notifiers are required to give an
ABN to a [] Medicare beneficiary . . . before providing him/her with a Medicare covered item or
service that may not be covered”), available at:
http://www.cms.gov/manuals/downloads/clm104c30.pdf.


                                                 3
           Case 2:20-cv-00738-CMR Document 32 Filed 11/13/20 Page 8 of 19




validity of or categorically rejecting the LCD at issue.” AR at 108-109 (citing 42 C.F.R.

§ 405.1062). The ALJ also concluded that the record “lacks the evidence to overcome the

substantial deference owed to the LCD.” AR at 108. The ALJ, however, held that Plaintiff

Oxenberg had no personal responsibility for her claim denial:

       Under § 1879 of the Act, the Medicare program makes payment for non-covered
       services when neither the beneficiary nor the supplier knew, or could reasonably
       have been expected to know, that the items or services would be found non-covered
       on the grounds that they were not medically reasonable and necessary. A provider
       must give the beneficiary written notice that Medicare will not pay, before the
       services are provided. MCPM, Pub. 100-04, Ch. 30, § 30.1. The record does not
       include an Advance Beneficiary Notice (ABN) or any other indication that the
       Beneficiary knew or could have been reasonably expected to know that the items
       in question would be excluded from coverage. The supplier received CMS notices
       and is responsible for knowing [the] Medicare regulation. 42 C.F.R. §41 l.406(e).
       The supplier is responsible for knowing that the disputed services were not
       medically reasonable and necessary. Thus, the supplier remains responsible for the
       non-covered charges.

AR at 109. 2

       The plaintiffs have fully exhausted their administrative remedies, because the ALJ

decisions denying their claims became final when the Council did not timely respond to their

notices of escalation. AR at 1-2, 726-27. The plaintiffs filed the instant action under 42 U.S.C §

405(g) instead of awaiting a hearing before the Medicare Appeals Council. Id.

       On March 30, 2020, the plaintiffs filed a pre-answer motion for summary judgment. Dkt.

No. 12. In that motion, at 13-14, the plaintiffs addressed ABNs, which had been discussed with

the Court at previous status conferences. The plaintiffs did not dispute the Secretary’s

contention that they were not financially responsible for the TTFT/Optune claims at issue.

       On April 20, 2020, the Secretary answered the plaintiffs’ Complaint (Dkt. No. 16), filed

the administrative record (see Dkt. No. 18), and opposed the plaintiffs’ motion and cross-moved



       2
           Section 1879 of the Social Security Act is incorporated at 42 U.S.C. § 1395pp.


                                                 4
         Case 2:20-cv-00738-CMR Document 32 Filed 11/13/20 Page 9 of 19




for summary judgment (Dkt. No. 17). Subsequent briefing on the cross-motions for summary

judgment followed and was completed by May 19, 2020. See Dkt. 29.

III.    RULE 12(B)(1) MOTION TO DISMISS STANDARD

        A motion to dismiss for lack of standing arises under Federal Rule of Civil Procedure

12(b)(1) because “standing is a jurisdictional matter.” Ballentine v. United States, 486 F.3d 806,

810 (3d Cir. 2007). The lack of subject-matter jurisdiction defense is never waived. Fed. R. Civ.

P. 12(h)(1). “If the court determines at any time that it lacks subject-matter jurisdiction, the

court must dismiss the action.” Fed. R. Civ. P. 12(h)(3) (emphasis added).

        At issue in a Rule 12(b)(1) motion to dismiss for lack of subject-matter jurisdiction is the

trial court’s “‘very power to hear the case.’” Norman v. United States, 1996 WL 377136, at *1

(E.D. Pa. July 3, 1996) (quoting Mortensen v. First Fed. Sav. & Loan Ass’n, 549 F.2d 884 (3d

Cir. 1977)). Plaintiff has the burden to prove that jurisdiction does in fact exist and “‘the trial

court is free to weigh the evidence and satisfy itself as to the existence of its power to hear the

case.’” Norman, 1996 WL 377136, at *1 (citing Kehr Packages, Inc. v. Fidelcor, Inc., 926 F.2d

1406, 1408-09 (3d Cir. 1991), cert. denied, 501 U.S. 1222 (1991)). The court is “not confined to

the allegations in the Complaint . . . and can look beyond the pleadings to decide factual matters

relating to jurisdiction.” Cestonaro v. United States, 211 F.3d 749, 752 (3d Cir. 2000).

IV.     ARGUMENT

        The U.S. Constitution limits federal-court jurisdiction to actual cases or

controversies. Raines v. Byrd, 521 U.S. 811, 818 (1997); U.S. Const. Art. III, § 1. Standing to

sue is a doctrine derived from this limitation on judicial power. Spokeo, Inc. v. Robins, 136 S.

Ct. 1540, 1547 (2016). The “irreducible constitutional minimum” of standing consists of three

elements: the plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to the




                                                   5
        Case 2:20-cv-00738-CMR Document 32 Filed 11/13/20 Page 10 of 19




challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial

decision. Id. (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)). The plaintiffs

bear the burden of establishing these elements. Id. Just as in the three other recent district court

decisions involving other TTFT beneficiaries using Novocure’s Optune device (Pehoviack,

Komatsu, and Prosser), the plaintiffs do not—and cannot—show that the elements of standing

are present, especially not an injury in fact.

        A.      The Plaintiffs Have Not Suffered an Injury in Fact

                1.      The plaintiffs have not alleged a past injury in fact.

        To establish injury in fact, the plaintiffs must show that they suffered “an invasion of a

legally protected interest” that is “concrete and particularized” and “actual or imminent, not

conjectural or hypothetical.” Spokeo, 136 S.Ct. at 1548 (quoting Lujan, 504 U.S. at 560). A

“concrete” injury must be “real” and “not abstract.” Id.

        Although injuries may be either tangible or intangible, neither type of injury exists here.

Id. at 1549. Plaintiffs have not alleged a tangible injury, because the Secretary cannot hold them

financially responsible for the cost of the Optune device. The ALJ decisions on appeal held that

Plaintiffs’ liability has been waived under section 1879 of the Social Security Act. AR at 109,

839. Accordingly, the Supreme Court’s decision in Thole is dispositive as to the plaintiffs’ lack

of standing. Thole v. U.S. Bank N.A., 140 S.Ct. 1615 (2020). In Thole, the Court found that the

plaintiffs had no concrete stake in the lawsuit where “the outcome of this suit would not affect

their future benefit payments.” 140 S.Ct. 1615, 1619 (2020). The Court explained that if the

plaintiffs “were to lose this lawsuit, they would still receive the exact same monthly benefits that

they are already slated to receive, not a penny less. If [the plaintiffs] were to win this lawsuit,

they would still receive the exact same monthly benefits that they are already slated to receive,




                                                  6
        Case 2:20-cv-00738-CMR Document 32 Filed 11/13/20 Page 11 of 19




not a penny more.” Id. (emphasis in original). Here, if the plaintiffs prevail, the Secretary will

not pay them a penny; rather, the Secretary would pay the supplier of the Optune device,

Novocure. If the plaintiffs lose, they will not owe the Secretary a penny. Because the plaintiffs

have no concrete stake in this lawsuit, they lack Article III standing.

        The plaintiffs might argue that they have a statutory right to appeal the denial of their

Medicare claims. But that intangible right does not create Article III standing. The Spokeo

Court explained:

        Congress’ role in identifying and elevating intangible harms does not mean that a
        plaintiff automatically satisfies the injury-in-fact requirement whenever a statute
        grants a person a statutory right and purports to authorize that person to sue to
        vindicate that right. Article III standing requires a concrete injury even in the
        context of a statutory violation. For that reason, [plaintiff] could not, for example,
        allege a bare procedural violation, divorced from any concrete harm, and satisfy the
        injury-in-fact requirement of Article III.

Id. at 1549; see also Kamal v. J. Crew Group, 918 F.3d 102, 110-12 (3d Cir. 2019) (applying

Spokeo). The relevant statute here is 42 U.S.C. § 405(g), which authorizes a beneficiary to

appeal a final decision of the Secretary to federal court. Rutherford v. Barnhart, 399 F.3d 546,

552 (3d Cir. 2005). The plaintiffs have exercised their right to file under section 405(g), and

there is no allegation that the Secretary interfered with their ability to file this lawsuit.

Accordingly, there is no statutory violation, much less a concrete injury.

        Absent any concrete injury, the plaintiffs may argue that they that have a “substantive”

right that Medicare, rather than Novocure, bear the expense of their claims. However, two

elements must be present for a statutory violation to constitute a cognizable injury: (1) Congress

must have determined that the statutory violation is a sufficient injury to satisfy Article III; and

(2) the harm must have “long been seen as injurious” under the common law. See Spokeo, 136




                                                    7
        Case 2:20-cv-00738-CMR Document 32 Filed 11/13/20 Page 12 of 19




S.Ct. at 1549; Kamal, 918 F.3d at 111-15. 3 Neither element is present here.

       First, there is no statutory entitlement to Medicare coverage for all claims, much less any

law stating that a beneficiary has been injured absent any financial responsibility for her claim.

To the contrary, coverage for durable medical equipment, such as the Optune device, cannot be

made unless the device is “reasonable and necessary for the diagnosis or treatment of illness or

injury or to improve the functioning of a malformed body member . . . .” 42 U.S.C.

§ 1395y(a)(1)(A). Medicare has broad authority to determine whether it covers particular

medical services, and beneficiaries must submit claims in order to obtain coverage. If a claim is

denied, the beneficiary must exhaust administrative remedies before proceeding to federal court.

The Secretary has discretion to approve or reject claims, and the law merely affords beneficiaries

the procedural right to challenge a claim denial. No statute guaranteed that the plaintiffs’ claim

would be covered, and no statute identifies what injury a beneficiary paying nothing out-of-

pocket has suffered. Here, the plaintiffs merely allege that their claim appeals were wrongfully

decided, which is a procedural violation “divorced from any concrete harm” that cannot “satisfy

the injury-in-fact requirement of Article III.” Spokeo at 1549; see also Thole, 140 S.Ct. at 1619-

20.

       Second, the Third Circuit has rejected the proposition that plaintiffs have standing to sue

an insurer, like Medicare, despite their claims being fully paid by a third-party, such as

Novocure. In Wheeler v. Travelers Ins. Co., the plaintiff incurred medical expenses in

connection with an automobile accident, all of which were fully paid between Medicare and




       3
         In Spokeo, the Court provided examples of the type of procedural violations that can be
sufficient to constitute injury in fact, such as the inability to obtain public information used for
voting, or failure to obtain information subject to disclosure under federal law. 136 S.Ct. at
1549.


                                                 8
        Case 2:20-cv-00738-CMR Document 32 Filed 11/13/20 Page 13 of 19




Travelers. 22 F.3d 534, 536 (3d Cir. 1994). Nevertheless, plaintiff sued Travelers for the

portion of expenses paid by Medicare. Id. The Third Circuit held that plaintiff did not have

Article III standing, because “[s]he has not alleged or established that she suffered any actual or

threatened injury from Travelers’ denial of her claim for no-fault benefits for she acknowledges

that Medicare paid the medical expenses for which she seeks a recovery.” Id. at 538. The

plaintiff’s allegation that “Travelers wronged, but did not injure her” was insufficient for

standing. Id.; see, e.g., Hull v. Burwell, 66 F. Supp. 3d 278, 282 (D. Conn. 2014) (citing Wheeler

and finding that a plaintiff had no standing to sue Medicare where the Medicaid program had

assumed all of plaintiff’s liability); Estate of Lake v. Secretary of HHS, 1989 WL 200974, at *2

(D.N.H. Oct. 27, 1989) (finding that a plaintiff lacked standing to sue for Medicare

reimbursements where she had no out-of-pocket loss).

       Citing Wheeler as controlling law, the Third Circuit subsequently held that a party had no

standing where that party “no longer has anything personally to gain from a favorable outcome”

because the party had been fully indemnified and signed over its right to any recovery. Koons v.

XL Ins. Am., Inc., 620 F. App’x 110, 112-13 (3d Cir. 2015). Likewise, the plaintiffs have no out-

of-pocket liability and nothing to gain from arguing that Medicare, rather than Novocure, should

be financially responsible for paying her claim.

       In California Clinical, a provider and beneficiary filed a challenge under the Medicare

Act to an LCD, and the Secretary moved to dismiss for lack of standing. Cal. Clinical Lab.

Ass’n v. Sec. of HHS, 104 F. Supp. 3d 66, 69 (D.D.C. 2015). The court found that the

beneficiary failed to allege an injury because “she was not charged personally.” Id. at 79. In

addition, the statutorily conferred right to file an LCD challenge was insufficient for standing,

because it was procedural and merely a “means to achieve the ultimate end the recipients seek.”




                                                   9
        Case 2:20-cv-00738-CMR Document 32 Filed 11/13/20 Page 14 of 19




Id. at 76-78. The right to file did not confer a “substantive right or entitlement.” Id. at 78. The

plaintiffs could not allege a deprivation of their statutory right to file given that the Secretary had

not prevented them from filing their action. Id. Likewise, section 405(g) merely afforded the

plaintiffs the procedural right to file this action, and, having exercised that right, the plaintiffs

cannot allege any statutory violation or injury in fact.

                2.      The plaintiffs have not alleged an “impending” future injury that
                        could give rise to standing.

        Although the plaintiffs may argue that they have interest in estopping the Secretary from

denying future claims, that purported interest cannot create standing. First, the plaintiffs may not

rely on speculative or hypothetical future harms to establish standing. Lujan, 504 U.S. at 564 &

n.2; see also Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013) (“injury must be certainly

impending to constitute injury in fact . . . allegations of possible future injury are not sufficient.”)

(citing Whitmore v. Arkansas, 495 U.S. 149, 158 (1990)). The mere possibility that the

plaintiffs’ claims might be denied in the future, and that the plaintiffs might be financially

responsible for those claims, cannot create standing. Indeed, the plaintiffs assert that their other

TTFT claims have been approved and do not allege that they would have been financially

responsible for those claims if they had been denied. 4 See Compl. ¶¶ 22, 28.

        Second, collateral estoppel generally will not apply when “‘controlling facts or legal

principles have changed significantly since the [prior] judgment.’” Karns v. Shanahan, 879 F.3d

504, 514 (3d Cir. 2018) (alteration in original) (quoting Montana v. United States, 440 U.S. 147,

155 (1979)). Here, there was a significant change between the 2014 LCD, which categorically



        4
        The plaintiffs have not disputed that Novocure has not billed the plaintiffs for the
treatment at-issue (which was rendered over two years ago), and, as noted above, has not met the
requirements to validly bill them. See Plaintiffs’ MSJ (Dkt No. 12) at 13-14. Speculation that
Novocure might bill the plaintiffs in the future cannot create standing.


                                                   10
        Case 2:20-cv-00738-CMR Document 32 Filed 11/13/20 Page 15 of 19




denied coverage for TTFT, and the 2019 LCD, which allowed coverage of TTFT under certain

circumstances. Because collateral estoppel could not apply after September 1, 2019, the

plaintiffs’ future claims are not at issue. Meanwhile, the only unfavorable decisions dated before

September 1, 2019 are those on appeal, in which the plaintiffs have no concrete interest.

       In California Clinical, the court found that a beneficiary’s assertions of future injury were

speculative given that her future claims may be covered by Medicare, and there was no

allegation that she had or will receive an ABN that would make her “financially responsible for .

. . claims denied in the future.” 104 F. Supp. 3d at 80. Likewise, the plaintiffs have not shown a

substantial probability that they will be financially responsible for their TTFT in the future.

       C.      The Plaintiffs Cannot Satisfy the Other Elements of Standing

       The plaintiffs cannot satisfy the second element of standing. Because the Secretary does

not hold the plaintiffs financially responsible for the claims at issue, any alleged injury that the

plaintiffs may suffer would not be fairly traceable to the Secretary. In particular, Novocure has

complete discretion as to whether to bill the plaintiffs for their treatment, and any independent

action that Novocure takes is not traceable to the Secretary. See Lujan, 504 U.S. at 560 (an

injury cannot be the “result of independent action of some third party not before the court.”).

Nor could any action that Novocure takes as the result of the outcome of this lawsuit affect the

plaintiffs’ standing. See McNair v. Synapse Group Inc., 672 F.3d 213, 226 (3d Cir. 2012)

(“[S]tanding is determined at the outset of the litigation.”) (citing Davis v. FEC, 554 U.S. 724,

734 (2008)).

       The plaintiffs have also not met the third element of standing, because any alleged injury

would not be redressed by a favorable ruling. Even if the plaintiffs prevailed, Novocure would

still have discretion to change its billing practices in the future. A lawsuit against the Secretary




                                                  11
        Case 2:20-cv-00738-CMR Document 32 Filed 11/13/20 Page 16 of 19




should not proceed due to a hypothetical billing dispute between the paintiffs and Novocure.

       D.      Three District Courts Have Dismissed for Lack of Standing in Identical
               TTFT/Optune Cases

       Courts have dismissed for lack of Article III standing in identical cases litigated by the

plaintiffs’ national counsel involving Medicare claims denials for TTFT/Optune. 5 In Pehoviack,

the court found that a plaintiff who was not required to pay for her treatment and alleged possible

future injuries lacked standing:

       Plaintiff was not required to pay for her treatment. Nor does [p]laintiff allege that
       she has been otherwise injured by the [Council] Decision. Plaintiff argues in her
       Opposition that she may be held personally liable for future treatments, or that her
       TTFT supplier might require her to sign an agreement assuming liability for the
       costs of future Medicare denials. None of these potential injuries, however, has
       come to pass; indeed, [p]laintiff has received favorable Medicare decisions for
       treatment periods subsequent to the denial at issue here.

2020 WL 4810961, at *3 (C.D. Cal. July 22, 2020) (citation omitted). The court noted that

although it was “sympathetic to [p]laintiff’s apprehension over the denial of benefits . . .

especially considering the severity of her illness and the reported outcomes of TTFT treatment,”

plaintiff had not “directly experienced any injury stemming from the [d]enial, and the potential

consequences she discusses in her Opposition remain speculative.” Id.

       Likewise, the Komatsu court found that a plaintiff who bore no financial responsibility

for her TTFT claim lacked standing. 2020 WL 5814116, at *2 (C.D. Cal. Sept. 24, 2020) (“This

action must be dismissed as [plaintiff] lacks Article III standing. [Plaintiff] has suffered no



       5
         In another TTFT case litigated by the plaintiffs’ counsel, a Magistrate Judge in the
Middle District of Pennsylvania issued a Report and Recommendation that, inter alia, denied the
Secretary’s motion to dismiss. Piekanski v. Azar, 20-cv-687 (M.D. Pa.) [Dkt. No. 63 (Oct. 6,
2020) at 25-28]. The decision does not address any of the three district court cases on point;
although, Komatsu issued after the motion to dismiss was fully briefed and Prosser post-dates
the Report. The Secretary filed objections to the Report, and plaintiff did not defend the grounds
given in the Report for denying the Secretary’s motion to dismiss. See id. Dkt. Nos. 64 at 5-16,
68 at 2.


                                                 12
        Case 2:20-cv-00738-CMR Document 32 Filed 11/13/20 Page 17 of 19




injury. Even though [plaintiff’s] requests for coverage were denied and her appeals were

rejected, her provider bears the financial burden for paying for those services, not her.”). The

court rejected the argument that a future claim denial could confer standing, writing that plaintiff

“does not cite any binding law to demonstrate that such a denial of benefits alone confers

standing.” Id. The court noted that “while [plaintiff] could be liable for future treatments, she

has not demonstrated that the threatened injury, the possibility of her being financially

responsible for TTFT, is ‘certainly impending.’ Absent such a showing, her injury is merely

hypothetical or conjectural, and therefore, one that the Court lacks power to redress.” Id.

(quoting Clapper, 568 U.S. at 409).

       Finally, the court in Prosser dismissed for lack of Article III standing because “[i]t is

undisputed that Novocure, the supplier of [p]laintiff]s TTFT device—not [p]laintiff herself—is

‘financially liable’ and ‘responsible’ for the costs of the TTFT treatment.” 2020 WL 6266040, at

*1 (E.D. Wis. Oct. 21, 2020). The court also found that plaintiff’s speculation concerning future

injuries did not suffice for standing. Id. at *1 (“Although [p]laintiff argues . . . that she may be

held personally liable for future treatments, or that her TTFT supplier might require her to sign

an agreement assuming liability for the costs of future Medicare denials, these potential injuries

have not come to pass and are too speculative to establish standing.”). The Pehoviack, Komatsu,

and Prosser decisions considered identical facts and arguments regarding TTFT/Optune

treatments and dismissed those cases for lack of subject-matter jurisdiction. The same result

should follow here.




                                                  13
        Case 2:20-cv-00738-CMR Document 32 Filed 11/13/20 Page 18 of 19




V.     CONCLUSION

       For the foregoing reasons, and because the plaintiffs’ lack of standing cannot be rectified

by amending their Complaint, the Secretary respectfully requests that the Court grant his motion

to dismiss for lack of subject-matter jurisdiction and dismiss the Complaint with prejudice.



                                                     Respectfully submitted,


                                                     WILLIAM M. McSWAIN
                                                     United States Attorney

                                                     /s/ Veronica J. Finkelstein
                                                         for Gregory B. David
                                                     GREGORY B. DAVID
                                                     Assistant United States Attorney
                                                     Chief, Civil Division

                                                     /s/ Eric S. Wolfish
                                                     ERIC S. WOLFISH
                                                     Special Assistant United States Attorney/
                                                     Assistant Regional Counsel, HHS
                                                     Eric.Wolfish@hhs.gov

                                                     /s/ Matthew E. K. Howatt
                                                     MATTHEW E. K. HOWATT
                                                     Assistant United States Attorney
                                                     United States Attorney’s Office
                                                     615 Chestnut Street, Suite 1250
                                                     Philadelphia, PA 19106
                                                     Tel: 215-861-8335
                                                     Fax: 215-861-8618
                                                     Matthew.Howatt@usdoj.gov



       Dated: November 13, 2020




                                                14
       Case 2:20-cv-00738-CMR Document 32 Filed 11/13/20 Page 19 of 19




                                CERTIFICATE OF SERVICE

       I hereby certify that on this day, I caused a true and correct copy of the foregoing motion

to dismiss to be served on all counsel of record via the Court’s CM/ECF system.



                                                     /s/ Matthew E. K. Howatt
                                                     MATTHEW E. K. HOWATT
                                                     Assistant United States Attorney


       Dated: November 13, 2020




                                               15
